DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (US 2006/0232539 A1).

Claim 1, Hashimoto (Fig. 1-10D) discloses a display panel (100; Fig. 1), comprising: 

a scan line (4; Fig. 1; Paragraph [0032]; wherein discloses a plurality of scan lines) configured to receive a scan signal (Y1 and Y2; Fig. 9) during the display period (Drive Period; Fig. 9); 
a plurality of pixel circuits (5; Fig. 1; Paragraph [0032]; wherein discloses pixels at each intersection of scan lines and data lines) electrically connected (Paragraph [0033]) to the plurality of data lines (3; Fig. 1) and the scan line (4; Fig. 1), and configured to receive (Fig. 9) the plurality of data signals (R+, G+, B+, R-, G-, B-; Fig. 9) and the scan signal (Y1 and Y2; Fig. 9); and 
a driving circuit (10 and 8; Fig. 1, 2, and 5) electrically connected to the plurality of data lines (3; Fig. 2), wherein the driving circuit (10; Fig. 5) is configured to receive a plurality of charging signals (Fig. 10A-10C) during the buffer period (Precharge; Fig. 9), the plurality of charging signals (Fig. 10A-10C) are corresponding to the plurality of data lines (3; Fig. 2), and gradually increase (Fig. 9; wherein figure shows during the precharge period the data lines drive circuit generating a plurality of voltages from B- to R+ that gradually increases) so that the driving circuit (10; Fig. 5) charges the plurality of data lines (3; Fig. 2) according to the plurality of charging signals (Fig. 10A-10C).  

Claim 5, Hashimoto (Fig. 1-10D) discloses a display panel (100; Fig. 1), comprising: 

a scan line (4; Fig. 1; Paragraph [0032]; wherein discloses a plurality of scan lines) configured to receive a scan signal (Y1 and Y2; Fig. 9) during the display period (Drive Period; Fig. 9); 
a plurality of pixel circuits (5; Fig. 1; Paragraph [0032]; wherein discloses pixels at each intersection of scan lines and data lines) electrically connected (Paragraph [0033]) to the plurality of data lines (3; Fig. 1) and the scan line (4; Fig. 1), and configured to receive (Fig. 9) the plurality of data signals (R+, G+, B+, R-, G-, B-; Fig. 9) and the scan signal (Y1 and Y2; Fig. 9); and 
a driving circuit (10 and 8; Fig. 1, 2, and 5) electrically connected to the plurality of data lines (3; Fig. 2), wherein the driving circuit (10; Fig. 5) is configured to receive a plurality of charging signals (Fig. 10A-10C) during the buffer period (Precharge; Fig. 9), the plurality of charging signals (Fig. 10A-10C) are corresponding to the plurality of data lines (3; Fig. 2), and a voltage level (Fig. 10A) of the plurality of charging signals (Fig. 10A-10C) is equal to a voltage level of the plurality of data signals (Paragraph [0064]; wherein stores a voltage level equal to data voltage which is then applied during figure 10C), so that the driving circuit (10; Fig. 5) charges (Fig. 10C) the plurality of data lines (3; Fig. 2) according to the plurality of charging signals (Fig. 10A-10C) during the buffer period (Precharge; Fig. 9).  

Claim 7, Hashimoto (Fig. 1-10D) discloses a display panel driving method (Fig. 9), comprising: 
receiving a data signal (DRo-DBe; Fig. 4 and 5) during a buffer period (Paragraph [0061]; Precharge Period; Fig. 9) by a processor (11 and 1; Fig. 1); 
generating a charging signal (Fig. 10A-10C) according to the data signal (Fig. 10A; Paragraph [0064]) during the buffer period (Precharge Period; Fig. 9), wherein the charging signal gradually increases (Fig. 9; wherein figure shows during the precharge period the data lines drive circuit generating a plurality of voltages from B- to R+ that gradually increases);  
17transmitting the charging signal (Fig. 10C) to a data line (3; Fig. 2) of a display panel (Fig. 1) during the buffer period (Precharge Period; Fig. 9); and 
transmitting the data signal (R+, G+, B+, R-, G-, B-; Fig. 9) to the data line (3; Fig. 2) during a display period (Drive Period; Fig. 9).  

Claim 2, Hashimoto (Fig. 1-10D) discloses wherein a voltage level (Fig. 9) of the plurality of charging signals (Fig. 10A-10D) is increased (Fig. 9) from a reference voltage (Reference Voltage (GND); Fig. 10B) to a voltage level of the corresponding data signals (Fig. 10D).  

Claim 3, Hashimoto (Fig. 1-10D) discloses wherein the plurality of charging signals (Fig. 10A-10D) increase step by step (Fig. 9; wherein figure shows during the precharge period the data lines drive circuit generating a plurality of voltages from B- to R+ that gradually increases step by step (10A-10C)).  

Claim 4, Hashimoto (Fig. 1-10D) discloses further comprising a multiplexer (8; Fig. 2), wherein the driving circuit (10; Fig. 2) is electrically connected to the plurality of data lines (3; Fig. 2) through the multiplexer (8; Fig. 2).  

Claim 6, Hashimoto (Fig. 1-10D) discloses further comprising a multiplexer (8; Fig. 2), wherein the driving circuit (10; Fig. 2) is electrically connected to the plurality of data lines (3; Fig. 2) through the multiplexer (8; Fig. 2).  

Claim 8, Hashimoto (Fig. 1-10D) discloses further comprising: 
increasing a voltage level (Fig. 9) of the charging signal (Fig. 9; wherein figure shows during the precharge period the data lines drive circuit generating a plurality of voltages from B- to R+ that gradually increases step by step (10A-10C)) from a reference voltage (Reference Voltage (GND); Fig., 10B) to a voltage level (Fig. 10D) of the corresponding data signals (DRo-DBe; Fig. 4 and 5) by the processor (11 and 1; Fig. 1).  

Claim 9, Hashimoto (Fig. 1-10D) discloses further comprising: 
storing the data signal (DRo-DBe; Fig. 4 and 5) to one of a plurality of registers (16a and 16b; Fig. 5; Paragraph [0050]) during the buffer period (Precharge Period; Fig. 9); 
determining (Paragraph [0051]; wherein discloses “once again latching the digital video signals Dx that are latched in the data register circuit 16”) whether all of the 
generating the charging signal (Fig. 10A) according to the data signal (Paragraph [0064]) when all of the plurality of registers (16a and 16b; Fig. 5) already store data (STB; Fig. 9).  

Claim 10, Hashimoto (Fig. 1-10D) discloses further comprising: 
transmitting the data stored (DRo-DBe; Fig. 4 and 5) in the plurality of registers (16a and 16b; Fig. 5) to a driving circuit (31 and 32; Fig. 5) of the display panel (Fig. 1) when all of the plurality of registers (16a and 16b; Fig. 5) already store data (STB; Fig. 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        02/26/2021